Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 NORTH AMERICAN ELITE INSURANCE
 COMPANY, as subrogee of MAINE
 AVIATION CORPORATION d/b/a MAC
 AIR GROUP, et al.,

               Plaintiff,

        v.

 GENERAL AVIATION FLYING SERVICE,                               Civil Action No. 18-14575
 INC. d/b/a MERIDIAN JET CENTER,                                      (JMV) (SCM)

               Defendant.
                                                                       OPINION


GENERAL AVIATION FLYING SERVICE,
INC. d/b/a MERIDIAN JET CENTER,

              Third-Party Plaintiff,

       v.

SIGNATURE FLIGHT SUPPORT
CORPORATION, and ON SITE AIRCRAFT
SERVICE, INC.,

              Third-Party Defendants.


John Michael Vazquez, U.S.D.J.

       Defendant/Third-Party Plaintiff General Aviation Flying Service, Inc. d/b/a Meridian Jet

Center (“Meridian”) brings a third-party complaint against Third-Party Defendants Signature

Flight Support Corporation (“SFS”) and On Site Aircraft Service, Inc. (“OSAS”) (collectively

“Third-Party Defendants”) for common law indemnification and contribution. D.E. 25. Currently
pending before the Court are Third-Party Defendants’ motions to dismiss for lack of personal

jurisdiction. D.E. 34, 40. The Court reviewed the parties’ submissions1 and decided the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the following

reasons, Third-Party Defendants’ motions to dismiss are denied without prejudice to permit

jurisdictional discovery.

I.     BACKGROUND

       The underlying Plaintiff in this matter, North American Elite Insurance Company (“N.A.

Elite” or “Plaintiff”), as subrogee of Maine Aviation Corporation d/b/a Mac Air Group, et al.2

(“Plaintiff’s subrogors”) sued Defendant/Third-Party Plaintiff Meridian for damages incurred as a

result of Meridian’s allegedly faulty repair of a 2005 Cessna Citation CJ 3 aircraft (the “Aircraft”).

D.E. 1, ¶¶ 2, 10-36. In turn, Defendant/Third-Party Plaintiff Meridian filed a third-party complaint

(“TPC”) against Third-Party Defendants SFS and OSAS for indemnification and contribution in

the event that Meridian is found liable. D.E. 25.

       Meridian is a New Jersey corporation with its principal place of business in New Jersey.

TPC ¶ 1. SFS is a Delaware corporation with its principal place of business in Florida and is

allegedly “registered to conduct business in New Jersey.” Id. ¶ 2. OSAS is an Illinois corporation




1
  SFS’s brief in support of its motion to dismiss will be referred to as “SFS Br.” (D.E. 35);
Meridian’s opposition to SFS’s motion will be referred to as “Meridian’s Opp. to SFS” (D.E. 38);
and SFS’s reply will be referred to as “SFS Reply” (D.E. 43). OSAS’s brief in support of its
motion to dismiss will be referred to as “OSAS Br.” (D.E. 40); Meridian’s opposition to OSAS’s
motion will be referred to as “Meridian’s Opp. to OSAS” (D.E. 46); and OSAS’s reply will be
referred to as “OSAS Reply” (D.E. 51).
2
 Plaintiff is fully referred to as North American Elite Insurance Company, as subrogee of Maine
Aviation Corporation doing business as Mac Air Group, Mac Aircraft Sales, LLC, Maine Aviation
Aircraft Maintenance, LLC, Maine Aviation Flight School, LLC, Maine Aviation Aircraft Charter,
LLC, MAC Jets, LLC and their Subsidiary or Affiliate Companies (collectively, “MAC”) and
N823LT, LLC (the “Owner”) (together, “Plaintiff”). D.E. 1, at 1.
                                                  2
with its principal place of business in Missouri. Id. ¶ 3. On or about July 8, 2016, a fire started in

the Aircraft while it was parked at St. Louis Lambert International Airport in St. Louis, Missouri.

Id. ¶ 7. At the time of the fire, the Aircraft “was parked [on SFS’s] ramp” at the airport. Id.

Meridian alleges that after the Aircraft caught fire, an SFS employee “discharged a fire

extinguisher inside the Aircraft to extinguish the flame.” Id. ¶ 8. However, the extinguisher “was

a dry chemical extinguisher containing potassium bicarbonate,” meaning that the extinguisher was

not approved by the Federal Aviation Authority (“FAA”) for use on an aircraft because the

extinguisher “contains chemicals that are corrosive and abrasive, and may cause severe damage to

[an] [a]ircraft and [its] electronic components.” Id. ¶¶ 9-11.

       After the SFS employee put out the fire with the allegedly unapproved extinguisher, the

Aircraft was then “taken or referred to OSAS [] to be cleaned [on the airport’s premises].” Id. ¶

12. Meridian alleges that “OSAS failed to clean all of the fire extinguisher contaminant inside the

Aircraft prior to returning [it] to service.” Id. ¶ 13. Meridian claims that after OSAS’s alleged

cleaning failure, “OSAS obtained from the FAA a special ferry permit for the aircraft to be flown”

directly from St. Louis to Teterboro, New Jersey. Id. ¶ 16. Meridian further alleges that OSAS

“was aware that operating the Aircraft on the ferry flight would further spread the dry chemical

fire extinguisher contaminant remaining in the tail throughout [that] section of the Aircraft and its

electronic components.” Id. ¶ 17.

       Plaintiff filed its Complaint against Meridian on October 2, 2018. D.E. 1. Meridian

thereafter filed its third-party complaint against SFS and OSAS on July 11, 2019. D.E. 25. SFS

and OSAS moved to dismiss Meridian’s third-party complaint for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2). D.E. 34, 40. Meridian filed opposition to both motions, D.E.

38, 46, to which SFS and OSAS replied. D.E. 43, 51.



                                                  3
II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(2) permits a party to move to dismiss a case for

“lack of personal jurisdiction.” Fed. R. Civ. P. 12(b)(2). In such a motion to dismiss, the plaintiff3

“bears the burden of demonstrating the facts that establish personal jurisdiction.” Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002). When a court “resolves the jurisdictional issue

in the absence of an evidentiary hearing and without the benefit of discovery, the plaintiff need

only establish a prima facie case of personal jurisdiction.” Otsuka Pharm. Co. v. Mylan Inc., 106

F. Supp. 3d 456, 461 (D.N.J. 2015). In such cases, a court “take[s] the allegations of the complaint

as true.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996).

       However, once a defendant raises a jurisdictional defense, the “plaintiff bears the burden

of proving by affidavits or other competent evidence that jurisdiction is proper.” Id. In other

words, a court looks beyond the pleadings to all relevant evidence and construes all disputed facts

in favor of the plaintiff. See Carteret Sav. Bank v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992).

Plaintiff must establish “with reasonable particularity sufficient contacts between the defendant

and the forum state.” Otsuka, 106 F. Supp. 3d at 462 (citing Mellon Bank (E) PSFS, Nat’l Ass’n

v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). In addition, a court “may always revisit the issue

of personal jurisdiction if later revelations reveal that the facts alleged in support of jurisdiction

remain in dispute.” Otsuka, 106 F. Supp. 3d at 462 n.5 (citing Metcalfe v. Renaissance Marine,

Inc., 566 F.3d 324, 331 (3d Cir. 2009)).




3
 The Court uses the common titles of plaintiff and defendant in describing the legal standard. The
Court’s analysis, however, is the same if the parties are actually third-party plaintiff and third-
party defendants, as here.
                                                  4
III.   LAW AND ANALYSIS

       Federal courts “engage[] in a two-step inquiry to determine whether [they] may exercise

personal jurisdiction”: (1) “whether the relevant state long-arm statute permits the exercise of

jurisdiction,” and (2) “if so, [whether] the exercise of jurisdiction comports with due process”

under the Fourteenth Amendment. Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 172

(D.N.J. 2016) (citing IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 258-59 (3d Cir. 1998)); see

also Fed. R. Civ. P. 4(k)(1)(A) (indicating that service “establishes personal jurisdiction over a

defendant . . . who is subject to the jurisdiction of a court of general jurisdiction in the state where

the district court is located”). “New Jersey’s long-arm statute extends the state’s jurisdictional

reach as far as the United States Constitution permits, so the analysis turns on the federal

constitutional standard for personal jurisdiction.” Id. (citing IMO Industries, 155 F.3d at 259).

Accordingly, the two steps are collapsed into one and courts “ask whether, under the Due Process

Clause, the defendant has certain minimum contacts with [New Jersey] such that the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.” O’Connor v.

Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007) (internal quotation marks omitted). In

other words, to establish personal jurisdiction, the Due Process Clause requires (1) minimum

contacts between the defendant and the forum; and (2) that jurisdiction over the defendant

comports with “fair play and substantial justice.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,

476 (1985) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 320 (1945)).

       “Personal, or in personam, jurisdiction, [generally] divides into two groups: ‘specific

jurisdiction’ and ‘general jurisdiction.’” Display Works, 182 F. Supp. 3d at 172 (citing Burger




                                                   5
King, 471 U.S. at 472 n.14 (1985)).4 Specific jurisdiction “depends on an affiliatio[n] between the

forum and the underlying controversy (i.e., an activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation).” Id. (quoting Walden v. Fiore, 571

U.S. 277, 284 n.6 (2014)). General jurisdiction “permits a court to assert jurisdiction over a

defendant based on a forum connection unrelated to the underlying suit.” Id. (quoting Walden,

571 U.S. at 284 n.6). If a defendant is subject to a forum’s general jurisdiction, the defendant can

be sued there on any matter. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011). If, however, a defendant is solely subject to specific jurisdiction, the defendant may

only face suit in the forum if its activities concerning the forum are related to the claims in the

suit. Id.

        A. General Personal Jurisdiction

        General jurisdiction may be asserted over an out-of-state corporation “when [its]

affiliations with the State are so ‘continuous and systematic’ as to render [it] essentially at home

in the forum State.” Id. For an entity, its “place of incorporation and principal place of business

are paradigm bases for general jurisdiction[.]” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)

(internal quotations omitted). If general jurisdiction is established, a court may hear any and all

claims against the defendant. Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 919.

        Here, Plaintiff has not demonstrated that the Court has general personal jurisdiction over

either SFS or OSAS. As an initial matter, Meridian does not argue that there exists general

personal jurisdiction over OSAS. See generally Meridian’s Opp. to OSAS (only asserting specific

jurisdiction). In any event, neither SFS nor OSAS is incorporated in New Jersey, and neither has




4
  There are other means to establish personal jurisdiction, such as consent, waiver, or in-state
service. Those other methods are not at issue.
                                                 6
its principal place of business in New Jersey. TPC ¶¶ 2-3. Rather, SFS is incorporated in Delaware

with its principal place of business in Florida. Id. ¶ 2; see also SFS Br. at 6. OSAS is an Illinois

corporation with its principal place of business in Missouri. Id. ¶ 3; see also OSAS Br. at 2.

Accordingly, the paradigmatic bases for general jurisdiction are lacking in this case.

       Moreover, Meridian fails to establish that this is an “exceptional case” that warrants the

exercise of general jurisdiction. See Daimler, 571 U.S. at 139 n.19. Meridian argues that the Court

has general personal jurisdiction over SFS because SFS’s contacts with New Jersey are “extensive

and pervasive . . . [so that] it is reasonable to conclude that [SFS] is essentially at home in New

Jersey.” Meridian’s Opp. to SFS at 14. The factual crux of Meridian’s argument is that SFS has

operated in New Jersey for twenty-three years; maintains a registered agent for acceptance of

service of process in New Jersey; since 1996 has merged with two New Jersey corporations; and

has seven “operations centers at airports located throughout” New Jersey. Id. Even accounting

for these contacts, however, “[a] corporation’s ‘continuous activity of some sort within a state,’

International Shoe instructed, ‘is not enough to support the demand that the corporation be

amenable to suits unrelated to that activity.” Goodyear Dunlop Tires Operations, S.A., 564 U.S.

at 927 (quoting International Shoe, 326 U.S. at 318).

        Whether this Court has general jurisdiction over SFS, therefore, turns on whether this is

an “exceptional case” where SFS’s contacts with New Jersey “are so ‘continuous and systematic’

as to render [SFS] essentially at home” in New Jersey. See Daimler, 571 U.S. at 139 n.19 (“We

do not foreclose the possibility that in an exceptional case, a corporation’s operations in a forum

other than its formal place of incorporation or principal place of business may be so substantial

and of such a nature as to render the corporation at home in that State.”) (internal citation omitted));

see also Chavez v. Dole Food Co., Inc., 836 F.3d 205, 223 (3d Cir. 2016) (noting that the Fifth



                                                   7
Circuit “has commented that it is ‘incredibly difficult to establish general jurisdiction [over a

corporation] in a forum other than the place of incorporation or principal place of business’”)

(emphasis in original) (quoting Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir.

2014)).

          SFS’s contacts with New Jersey do not rise to the level of rendering it “essentially at home”

in New Jersey. The Supreme Court has explained that “‘only a limited set of affiliations with a

forum will render a defendant amenable to’ general jurisdiction in that State.” Bristol-Myers

Squibb Co. v. Sup. Ct., 137 S. Ct. 1773, 1780 (2017) (quoting Daimler, 571 U.S. at 137), and it is

evident that such affiliations are those that render a defendant essentially at home in the forum

state. See Daimler, 571 U.S. 571 U.S. at 138-39 (“[T]he inquiry under Goodyear is not whether a

foreign corporation’s in-forum contacts can be said to be in some sense ‘continuous and

systematic,’ it is whether that corporation’s ‘affiliations with the State are so “continuous and

systematic” as to render [it] essentially at home in the forum State.’”) (internal citation omitted).

Neither SFS nor OSAS have contacts with New Jersey that rise to such a heightened level. As

such, the Court finds that it lacks general personal jurisdiction over both SFS and OSAS.

          B. Specific Personal Jurisdiction

          Specific jurisdiction requires the defendant to have “purposefully directed [its] activities at

residents of the forum and the litigation results from alleged injuries that arise out of or relate to

those activities.” Burger King, 471 U.S. at 472 (internal citations and quotations omitted). The

Third Circuit has developed a three-part test in determining whether specific personal jurisdiction

exists as to a particular defendant. O’Connor, 496 F.3d at 317 (internal quotations omitted). First,




                                                    8
the defendant must have “purposefully directed [its] activities at the forum.”5 Id. (internal

quotations omitted). Second, the plaintiff’s claims “must arise out of or relate to at least one of

those activities.” Id. (internal quotations omitted). Third, if the first two requirements are met,

the exercise of jurisdiction must “otherwise comport with fair play and substantial justice.” Id.

(internal quotations omitted). The Court addresses the existence of specific personal jurisdiction

over SFS and OSAS in turn.

           1. Specific Jurisdiction over SFS

       Meridian claims that SFS is subject to this Court’s specific jurisdiction. As to the first

O’Connor factor, Meridian argues in sum that, “by operating seven different facilities in [New

Jersey], registering to do business in the state, and contracting with Plaintiff’s subrogors to base

and/or provide services to the [] Aircraft in” the state, SFS has purposefully directed its activities

at New Jersey. Meridian’s Opp. to SFS at 10. The Court agrees that SFS has purposefully directed

its activities towards New Jersey.

       As to the second O’Connor factor, however, it appears that this litigation does not arise out

of or relate to SFS’s contacts with New Jersey. Elaborating on the second O’Connor factor, the

Third Circuit has recently reiterated that “tort claims [i.e. common law indemnification and

contribution on account of a third party’s negligence] require[] a closer and more direct causal

connection than but-for causation.” Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948




5
  This factor has also been characterized as “purposeful availment.” Burger King, 471 U.S. at 475.
The factor focuses on contact that the defendant itself created with the forum State. Id. The
“purposefully directed” or “purposeful availment” requirement is designed to prevent a person
from being haled into a jurisdiction “solely as the result of random, fortuitous, or attenuated
contacts” or due to the “unilateral activity of another party or third person.” Id. (internal
quotations omitted) (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)); World-
Wide Volkswagen Corp., 44 U.S. at 299; Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
U.S. 408, 417 (1984)).
                                                  9
F.3d 124, 130 (3d Cir. 2020) (internal quotations and citation omitted). Here, as SFS points out,

the complained-of conduct in which SFS engaged happened entirely in Missouri – not in New

Jersey. As such, it appears that Meridian’s claims against SFS do not “arise out of or relate to”

SFS’s contacts with New Jersey

        Meridian, however, argues that there exists specific jurisdiction over SFS because SFS

maintained a “business relationship [with Plaintiff’s subrogors] to base and/or provide services to

the [] Aircraft at [SFS’s] facilities” in New Jersey. Meridian’s Opp. to SFS at 11. Meridian claims

that, as part of this “business relationship,” SFS “granted Plaintiff’s subrogors the right to use

[SFS’s] network of facilities located throughout the country, including [SFS’s] facility [in

Missouri], where the [i]ncident occurred.” Id. Meridian contends that “such use would inevitably

require coordination between [SFS] facilities that would eventually lead back to” New Jersey. Id.

To this point, the Supreme Court explained in Burger King that “with respect to interstate

contractual obligations, . . . parties who ‘reach out beyond one state and create continuing

relationships and obligations with citizens of another state’ are subject to regulation and sanctions

in the other State for the consequences of their activities.” 471 U.S. at 473 (quoting Travelers

Health Assn. v. Virginia, 339 U.S. 643, 647 (1950)). Cf. Danziger & De Llano, LLP, 948 F.3d at

130 (explaining that “the [parties’] alleged oral referral contract was neither formed nor breached

in [the forum state]”).

       However, Meridian does not allege, for example, that SFS reached out to Plaintiff’s

subrogors in New Jersey to consummate their “business relationship,” or that any contract between

Plaintiff’s subrogors and SFS was entered into in New Jersey. More importantly, Meridian does

not allege that Meridian itself had any contractual relationship with SFS that related to New Jersey,

much less facts to support the inference that Meridian’s indemnification and contribution claims



                                                 10
concerning SFS’s conduct in Missouri “arise out of or relate to” SFS’s contacts to New Jersey.

See O’Connor, 496 F.3d at 318 (“Identifying some purposeful contact with the forum is but the

first step in the specific-jurisdiction analysis. The plaintiffs’ claims must also arise out of or relate

to at least one of those contacts.”) (internal quotations omitted). Absent any such jurisdictional

facts, the Court does not find that the second O’Connor factor is satisfied. In sum, the Court finds

that Meridian’s claims against SFS do not “arise out of or relate to” SFS’s contacts with New

Jersey. Rather, it appears that Meridian’s claims against SFS concern conduct by SFS that

occurred entirely in Missouri. Therefore, the Court finds at this juncture that it lacks specific

personal jurisdiction over SFS.

            2. Specific Jurisdiction over OSAS

        Meridian argues that the Court has specific jurisdiction over OSAS as a result of OSAS’s

application for a special ferry permit6 to fly the Aircraft to New Jersey and its corresponding flight.

Meridian’s Opp. to OSAS at 10. Meridian asserts that “it is reasonable to assume that [OSAS]

communicated with Plaintiff’s subrogors in New Jersey concerning the removal of the fire

extinguisher contaminant and the status of the ferry permit for the Aircraft’s flight to New Jersey.”

Id. (emphasis added); see also id. (arguing that OSAS “possibly communicat[ed] with Plaintiff’s

subrogors in the state of New Jersey [] while it was servicing the Aircraft”) (emphasis added). In

response, OSAS argues that it has none of the traditional contacts with New Jersey that courts

typically examine when conducting a minimum-contacts analysis, and claims that “any and all

actions alleged to have been [taken] by OSAS occurred outside of the state of New Jersey[.]”

OSAS Br. at 4-5. OSAS also points out that “the Aircraft was flown [] at the owner’s election[,]



6
  Meridian explains that “[a] special flight permit (commonly referred to as a ‘ferry permit’) is
issued by the FAA for an aircraft that may not meet applicable airworthiness requirements but is
[still] capable of safe flight.” Meridian’s Opp. to OSAS at 3.
                                                   11
by the owner’s pilots pursuant to a one-time” special flight permit. OSAS Reply at 2 (emphasis

added). Meridian appears to concede as much in its opposition. Meridian’s Opp. to OSAS at 1-2

(“Plaintiff first hired [OSAS] to clean the dry chemical extinguisher contaminant [] and to obtain

a special ferry permit”).

       Here, it appears that OSAS has not “purposely directed its activities” at New Jersey.

O’Connor, 496 F.3d at 317. OSAS performed all its work on the Aircraft in Missouri. As to

Meridian’s argument that “it is reasonable to assume” or it is “possible” that OSAS communicated

with Plaintiff’s subrogors in New Jersey regarding its work performed in Missouri, such

assumptions or possibilities are insufficient for this Court to exercise jurisdiction. See Otsuka, 106

F. Supp. 3d at 462 (explaining that the party asserting personal jurisdiction must establish “with

reasonable particularity sufficient contacts between the defendant and the forum state”); see also

Dayhoff Inc., 86 F.3d at 1302 (indicating that the “plaintiff bears the burden of proving by

affidavits or other competent evidence that jurisdiction is proper”).

       The Court is also unable to determine whether the Aircraft’s special ferry flight from

Missouri to New Jersey confers jurisdiction in light of the fact that the parties dispute the extent to

which that action was taken by OSAS’s own initiation, or rather at the direction of Plaintiff’s

subrogors. Aside from these actions, however, Meridian appears to concede that OSAS has no

other contacts with New Jersey, much less any from which Meridian’s claims “arise out of or relate

to.” O’Connor, 496 F.3d at 317. At this juncture, the Court is unable to conclude that OSAS

purposefully directed activity toward New Jersey, and therefore, the Court finds that it lacks

specific personal jurisdiction over OSAS.

       At this time, Meridian has not carried its burden of demonstrating the existence of personal

jurisdiction over either SFS or OSAS.



                                                  12
       C. Jurisdictional Discovery

       Alternatively, Meridian asks the Court for permission to engage in jurisdictional discovery

should the Court be “hesitant to exercise personal jurisdiction” over SFS and OSAS. See, e.g.,

Meridian’s Opp. to SFS at 15. A court should “ordinarily allow [limited jurisdictional discovery]

when a plaintiff’s claim to personal jurisdiction is not clearly frivolous[,]” Shuker v. Smith &

Nephew, PLC, 885 F.3d 760, 781 (3d Cir. 2018) (internal quotations omitted), although

“jurisdictional discovery is not available merely because the plaintiff requests it.” Lincoln Benefit

Life Ins. Co. v. AEI Life, LLC, 800 F.3d 99, 108 n.38 (3d Cir. 2015). Rather, “[i]f the plaintiff

presents factual allegations that suggest ‘with reasonable particularity’ the possible existence of

the requisite ‘contacts between [the party] and the forum state,’ the plaintiff’s right to conduct

jurisdictional discovery should be sustained.” Eurofins Pharma US Holdings v. BioAlliance

Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (quoting Toys “R” Us, Inc. v. Step Two, S.A., 318

F.3d 446, 455 (2003)). In setting the scope of such jurisdictional discovery, the Court must be

mindful that “[j]urisdictional discovery is not a license for the parties to engage in a ‘fishing

expedition[.]’” Schuchardt v. President of the United States, 839 F.3d 336, 353 (3d Cir. 2016)

(quoting Lincoln Benefit Life Ins. Co., 800 F.3d at 108 n.38). Here, Meridian contends that its

claims are not frivolous, and that jurisdictional discovery would shed additional light on the factual

allegations underpinning its argument that this Court has personal jurisdiction over SFS and

OSAS. See, e.g., Meridian’s Opp. to SFS at 15-16.

       With respect to SFS, Meridian largely reiterates that SFS has extensive and systematic

contacts with New Jersey and that SFS’s complained-of conduct has its “basis” in “the business

relationship between Plaintiff’s subrogors and [SFS] for home-basing and services at Teterboro

Airport” in New Jersey. Id. at 16. Meridian further asserts that “[s]uch discovery would explore



                                                 13
the extent of [SFS’s] contacts with the state of New Jersey, particularly as they relate to the []

Aircraft and Plaintiff’s subrogors.” Id. at 15. The Court finds merit with Meridian’s request for

jurisdictional discovery. As Meridian points out, the Aircraft is housed in New Jersey, and SFS’s

alleged negligent use of the fire extinguisher in Missouri may relate to SFS’s “business

relationship” with Plaintiff’s subrogors. As the Court noted above, if SFS in fact reached out to

Plaintiff’s subrogors in New Jersey and contracted with Plaintiff’s subrogors in New Jersey to

provide services at, inter alia, the airport in Missouri, then perhaps the circumstances surrounding

that business relationship may uncover additional facts that would give rise to personal jurisdiction

in New Jersey. Given the relatively low showing that the Third Circuit requires of parties seeking

jurisdictional discovery, the Court grants Meridian’s request for jurisdictional discovery as to SFS.

       With respect to OSAS, Meridian argues that its jurisdictional discovery “would explore the

extent of [OSAS’s] activities in cleaning the Aircraft and procuring the ferry permit to the state of

New Jersey, particularly as they pertain to [OSAS’s] communications with Plaintiff’s subrogors.”

Meridian’s Opp. to OSAS at 15.          Meridian further argues that “the extent of [OSAS’s]

communications with Plaintiff’s subrogors and the FAA for the relevant time period should be

explored.” Id. at 16. The Court also finds merit with Meridian’s request for jurisdictional

discovery. Inquiring into the circumstances surrounding OSAS and the ferry permit to New Jersey

may uncover additional facts that would give rise to jurisdiction in New Jersey. As noted, given

the relatively modest showing that the Third Circuit requires of parties seeking jurisdictional

discovery, the Court grants Meridian’s request for jurisdictional discovery as to OSAS.

       In sum, the Court grants jurisdictional discovery in this matter.




                                                 14
IV.    CONCLUSION

       For the foregoing reasons, the Court denies without prejudice Third-Party Defendants’

motions to dismiss, D.E. 34, 40, pending the outcome of jurisdictional discovery. Upon completion

of jurisdictional discovery, Third Party Defendants may renew their motions to dismiss should

they choose. An appropriate Order accompanies this Opinion.



Dated: March 30th, 2020


                                                           __________________________
                                                           ___
                                                             _______
                                                                  _______________________
                                                                                       _ ____
                                                            Johnn Michael Vazquez, U.S.
                                                                                   U.S.D.J.
                                                                                      S..D.
                                                                                      S  D J.
                                                                                            J




                                               15
